214 F.2d 664
WILLARD C. BEACH AIR BRUSH COMPANY, a New Jersey corporation, Appellantv.GENERAL MOTORS CORPORATION, a Delaware corporation, ThomasE. Archer, Howard Haskins, Tracy F. Brackett,Edward Fox, Sam N. Heyman, MonteGaffman, Earl R. Quick, JamesMcEvoy and Edward F. Fisher.
No. 11292.
United States Court of Appeals Third Circuit.
Argued June 11, 1954.Decided June 30, 1954.Rehearing Denied Aug. 7, 1954.

Appeal from the United States District Court for District of New Jersey; Richard Hartshorne, Judge.
Harold G. Aron, Kew Gardens, N.Y., (Alexander Chananau, New York City, on the brief), for appellant.
James D. Carpenter, Jersey City, N.J.  (Carpenter, Gilmour & Dwyer, Jersey City, N.J., Drury W. Cooper, New York City, Thomas L. Morrissey, Milton A. Dauber, Jersey City, N.J., on the brief), for appellees.
Before BIGGS, Chief Judge, and MARIS and GOODRICH, Circuit Judges.
PER CURIAM.


1
For the earlier history of this case see 88 F.Supp. 849, and 118 F.Supp. 242.  On the last appeal we reversed an order of the court below denying a motion by the plaintiff to vacate and set aside a judgment of discontinuance with prejudice because it had been entered pursuant to the written consent of counsel for the plaintiff at a time when the authority of the attorney to act for the plaintiff had been withdrawn.  We also directed the court below on remand to permit the filing of the defendants' plea of accord and satisfaction and to hear and dispose of that plea in limine.  3 Cir., 184 F.2d 569.  This has been done and a judgment entered in favor of the defendants 118 F.Supp. 242.  No error was committed by the court below.  The appeal at bar is without merit.  It is time that this prolonged litigation was brought to an end.  Accordingly, the judgment appealed from will be affirmed.